       Case 1:20-cv-01122-PGG-RWL Document 18 Filed 08/06/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                             8/6/2020
----------------------------------------------------------------------- x
                                                                        :
JIMMY S.C. JINN,                                                        :   Case No.:
                                                                        :   1:20CVO1122PGG-RWL:
                                    Plaintiff,                          :
    vs.                                                                 :
                                                                        :       STIPULATED
SIG SAUER, INC.,                                                        :     CONFIDENTIALITY
                                                                        :     AGREEMENT AND
                                    Defendant.                          :    PROTECTIVE ORDER
                                                                        :
                                                                        :
----------------------------------------------------------------------- X

        WHEREAS, Plaintiff has filed this lawsuit to recover damages that allegedly arise out of

a discharge of a firearm that occurred on July 24, 2019;

        WHEREAS, Plaintiff alleges, among other things, that the Sig Sauer P320 model pistol

that he was using at the time of his accident was defective and discharged without a trigger pull;

        WHEREAS, Plaintiff has alleged that Defendant Sig Sauer, Inc. bears responsibility for

the design, manufacture and/or distribution of the subject firearm;

        WHEREAS, the information to be disclosed in discovery includes information and

documents from Sig Sauer, Inc. that relate to the design, manufacture, testing, marketing and

distribution of the subject P320 model pistol at issue in this action;

        WHEREAS, Plaintiff and Sig Sauer, Inc. agree that some of the requested materials

constitute confidential information, trade secrets and/or commercially sensitive material, the

uncontrolled dissemination of which could materially and detrimentally impact Bell Sports, Inc.;

        THE PARTIES TO THIS STIPULATED CONFIDENTIALITY AGREEMENT

AND PROTECTIVE ORDER THEREFORE AGREE:
      Case 1:20-cv-01122-PGG-RWL Document 18 Filed 08/06/20 Page 2 of 8




       1.      Each party may designate as CONFIDENTIAL INFORMATION any trade secret

or other information believed in good faith by the designating party to be proprietary or

confidential research, development, or commercial information.         Defendant Sig Sauer, Inc.

specifically designates the following information as confidential to the extent it is produced:

       (a)     testing records;

       (b)     design drawings;

       (c)     product specifications;

       (d)     internal research information;
       (e)     internal financial information; and

       (f)     manufacturing specifications.

Additional documents not falling under the above-listed categories may be designated as

CONFIDENTIAL INFORMATION under the terms of this agreement.

       2.      This Confidentiality Agreement and Protective Order (hereinafter “Agreement”)

shall be applicable to all depositions, interrogatories, document productions, requests for

admission, responses to any such discovery requests, and any other discovery requests or

responses made in this lawsuit entitled “Jimmy S.C. Jinn v. Sig Sauer, Inc.,” pending in the

United States District Court for the Southern District of New York, Case No.: 1:20-CV-01122-

PGG-RWL (hereinafter referred to as the “Lawsuit”), and any other material or information
hereafter furnished by or on behalf of any party or any person associated with any party in

connection with this Lawsuit, that produces documents, information, or testimony (including by

deposition or at trial), which contains or is designated as CONFIDENTIAL INFORMATION in

accordance with the procedures set forth herein.

       3.      For purposes of this Agreement, CONFIDENTIAL INFORMATION may include

or be included in any document, physical object, tangible thing or the factual knowledge of

persons, such as by way of example and not by limitation, recorded statements of counsel,

transcripts, pleadings, motions, briefs, answers to interrogatories and other responses to



                                                   2
      Case 1:20-cv-01122-PGG-RWL Document 18 Filed 08/06/20 Page 3 of 8




discovery requests, drawings, compositions, devices, company records and reports, summaries,

notes, abstracts and any other instrument which contains CONFIDENTIAL INFORMATION.

       4.      Any information or documents produced at any time, either voluntarily or

pursuant to order, orally or in writing in this litigation, which is asserted by any party to contain

or constitute CONFIDENTIAL INFORMATION shall be so designated by that party in writing

as follows:

       a.      Documents and things shall be clearly and prominently marked on their face with

               the legend: “CONFIDENTIAL INFORMATION” or “CONFIDENTIAL”; and
       b.      If such CONFIDENTIAL INFORMATION is contained or given in any

               deposition testimony, trial testimony or any other testimony, the transcript may be

               designated as containing CONFIDENTIAL INFORMATION in accordance with

               this Agreement by notifying the parties on the record at the time the testimony is

               given, or in writing within thirty (30) days of receipt of the transcript by

               specifying the specific pages and lines of the transcript which contain such

               CONFIDENTIAL INFORMATION.

       5.      Access to and review of CONFIDENTIAL INFORMATION shall be had at a

location and in a manner agreed upon by the producing party.

       6.      The restrictions upon, and obligations accruing to, persons who become subject to
this Agreement shall not apply to any information produced in accordance with this Agreement

as to which this Court or another court having jurisdiction over the production of information for

this matter rules, after proper notice and hearing, that such information is not CONFIDENTIAL

INFORMATION as defined in Paragraph 1 hereof.

       7.      All CONFIDENTIAL INFORMATION filed with the Court, including all

depositions, or any portion or portions of depositions which contain(s) CONFIDENTIAL

INFORMATION, and all papers (including affidavits and memoranda of law) purporting to

reflect CONFIDENTIAL INFORMATION shall be filed under seal, in sealed envelopes or other



                                                 3
      Case 1:20-cv-01122-PGG-RWL Document 18 Filed 08/06/20 Page 4 of 8




appropriate sealed containers on which shall be endorsed the title of this Lawsuit, an

identification of the contents of such sealed envelope or container, and the legend: “FILED

UNDER SEAL PURSUANT TO CONFIDENTIALITY AGREEMENT AND PROTECTIVE

ORDER,” to the extent the Court in this Lawsuit permits such information to be filed under seal.
       8.      CONFIDENTIAL INFORMATION shall be held in confidence and shall not be

revealed, discussed, or disclosed in any manner, in any form, to any person or entity other than:

            a. The Court in this Lawsuit or any other court having jurisdiction over discovery

               procedures in this Lawsuit; a deponent, during the course of his or her
               examination, who is a current or former employee of any of the parties, or is an

               author, addressee, or other recipient of such material;

            b. Counsel for Plaintiffs or Defendants retained in or working on the prosecution,

               defense, appeal or settlement of this Lawsuit, and the employees of such counsel

               assigned to assist them;

            c. The parties or their employees;

            d. Any experts or consultants used or retained by counsel to the extent deemed

               necessary by counsel to aid in the prosecution, defense, appeal or settlement of

               this Lawsuit.   Prior to receiving any information designed CONFIDENTIAL

               INFORMATION, any such expert or consultant must first be shown a copy of this
               Agreement and must sign a declaration in the form of Exhibit A (the

               “Declaration”). Such Declaration shall be retained by counsel for the receiving

               party and must be disclosed to the producing party upon designation of such

               person or expert or upon reasonable request; and

            e. Such other persons as may be subsequently designated either by written

               agreement of the parties after a request by one of them, or by order of the Court

               upon motion of either party, after notice to the opposing party.




                                                 4
      Case 1:20-cv-01122-PGG-RWL Document 18 Filed 08/06/20 Page 5 of 8




       9.      Attendance at a deposition at which CONFIDENTIAL INFORMATION is

disclosed or discussed shall be limited to persons authorized to receive such information

pursuant to the provisions of Paragraph 8, except for the court reporter and any interpreters, if

necessary.

       10.     All CONFIDENTIAL INFORMATION produced in accordance with the

provisions of this Agreement shall be used by the recipient solely for purposes of this Lawsuit.

Use for purposes of this Lawsuit by the recipient shall mean use only in prosecuting or defending

this Action, in testimony and exhibits at the trial and appeal of this Lawsuit, or in connection
with motions, depositions or witness preparation subject to the restrictions of this Agreement, but

such use shall not include, inter alia, use for or in connection with any commercial activity,

including but not limited to research, development, manufacture, sale, or marketing of any

product (including without limitation software), process, or service, or for purposes of publicity,

or in any other legal proceeding.

       11.     If the Court orders that access to or dissemination of information submitted as

CONFIDENTIAL INFORMATION shall be made to persons other than those identified in

Paragraph 8 above, such CONFIDENTIAL INFORMATION shall only be accessible to, or

disseminated to, such persons based upon the conditions pertaining to, and obligations arising

from this Agreement, and such persons shall be considered subject to this Agreement, unless the
Court orders that the information is not CONFIDENTIAL INFORMATION as defined in

Paragraph 1 hereof.

       12.     If a party to this Agreement who is to receive or receives any CONFIDENTIAL

INFORMATION in accordance with this Agreement disagrees with respect to its designation as

CONFIDENTIAL INFORMATION, in full or in part, such receiving party shall notify the

designating party in writing, and the recipient and the designating party shall thereupon confer as

to the status of the subject information proffered within the context of this Agreement. If the

recipient and the producing party are unable to agree upon the status of the subject information



                                                5
      Case 1:20-cv-01122-PGG-RWL Document 18 Filed 08/06/20 Page 6 of 8




within two weeks (or within such shorter time as may be indicated by the circumstances), any

party to this Agreement may challenge the propriety of such designation by a motion to the

Court, which shall decide the issue. The Court may raise the issue of designation of information

as confidential without any request from a party. All materials will be filed under seal, in sealed

envelopes or other appropriate sealed containers on which shall be endorsed the title of this

Lawsuit, until the Court has decided on the propriety of such designation.

       13.     Upon the final termination or completion of this Lawsuit, each receiving party

shall destroy or return to the producing party all CONFIDENTIAL INFORMATION and all
non-privileged copies thereof made or received by or on behalf of the receiving party. This

destruction or return of all CONFIDENTIAL INFORMATION shall be done within 14 days of

the entry of final judgment or the signing and filing of a settlement agreement along with the

accompanying dismissal of the action. All copies of CONFIDENTIAL INFORMATION which

are privileged because of notations thereon by counsel or counsel’s agents, representatives,

experts or consultants for the non-producing party shall be destroyed by counsel or counsel’s

agents, representatives, experts or consultants for the non-producing party with a declaration

with confirmation of such receipt or destruction provided in writing.

       14.     A party may produce for inspection documents or things containing

CONFIDENTIAL INFORMATION which are not marked or designated in accordance with
Paragraph 4 above.    A party may at any time after the disclosure mark or designate such

documents or copies of those documents as containing CONFIDENTIAL INFORMATION in

accordance with Paragraph 4. Production of documents and things for the purpose of inspection

and copying shall not constitute a waiver of confidentiality or privilege, or other grounds of

immunity from discovery as to any other document, thing or information.

       15.     Nothing in this Agreement shall be deemed a waiver of any right any party

otherwise might have under the Freedom of Information Act, the Federal Rules of Civil

Procedure, or the doctrines of attorney-client privilege or attorney work product.



                                                 6
      Case 1:20-cv-01122-PGG-RWL Document 18 Filed 08/06/20 Page 7 of 8




       16.      This Court shall retain jurisdiction of all matters pertaining to this Agreement, and

all parties to this case are deemed to submit to the jurisdiction of this Court for matters relating to

the enforcement of this Agreement. This Agreement shall survive the final conclusion of this

Lawsuit and continue in full force and effect, and the Court shall retain jurisdiction to enforce

this Agreement.

       17.      All parties agree that this Agreement will not be used as evidence of the existence

of a party’s contact with the State of New York should any party raise jurisdiction as an issue in

this Lawsuit.
       18.      All parties agree to keep the terms of this Agreement confidential.

       19.      This Agreement shall be governed and construed in accordance with the law of

the State of New York.


STIPULATED, AGREED, AND CONSENTED TO:


By /s/ Jeffrey Bagnell
       Jeffrey Bagnell, Esq.
       Attorney for Plaintiff

Dated: August 6, 2020

LITTLETON PARK JOYCE UGHETTA & KELLY LLP
Attorneys for Defendant Sig Sauer, Inc.

By   /s/ Brian Keith Gibson
        Brian Keith Gibson, Esq.

Dated: August 6, 2020


SO ORDERED:

                                                8/6/2020
                                               _____________________________________




                                                  7
      Case 1:20-cv-01122-PGG-RWL Document 18 Filed 08/06/20 Page 8 of 8




                                         EXHIBIT “A”

DECLARATION

       I, ___________________________________________________, declare as follows:

       I understand that the information and/or documents to be provided to me marked as

CONFIDENTIAL are subject to a protective order in the case Jimmy S.C. Jinn v. Sig Sauer, Inc.,

United States District Court for the Southern District of New York, Case No.: 1:20-cv-01122-

PGG-RWL, and constitute confidential information that is to be used only for the purpose of this

Lawsuit. I understand that said information is not to be disclosed by me to anyone nor used for

any purpose other than that described above.

       I have read the Confidentiality Agreement and Protective Order entered in this case and

agree to be bound by its terms. I understand that I may not copy or otherwise disseminate any

confidential information received by me in the course of this case in any way not prescribed by

the Protective Order.    I further understand that I must return all copies of confidential

information upon request at the conclusion of this matter.

       I hereby stipulate to the jurisdiction of this Court with regard to any proceedings to

enforce the terms of the Confidentiality Agreement and Protective Order against me, whether by

way of contempt of court, by a civil action for injunction(s) and/or monetary damages, or

otherwise.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed at __________________________________

       This ________ day of _______________________, 202_



                                                     ____________________________________




                                                 8
